Citation Nr: 0709938	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-37 068	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased evaluation for a disability of 
the right shoulder and hand, currently evaluated as 10 
percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1945 to 
September 1948, September 1950 to April 1952, and from April 
1953 to March 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Newark, New Jersey, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Board has granted the veteran's motion to advance this 
case on its docket.


FINDINGS OF FACT

1.  The movement of the veteran's right arm is limited to 
approximately shoulder level, without evidence of 
dislocation, limitation of motion to midway between the 
shoulder and the side, marked malunion, nonunion, or fibrous 
union. 

2.  Current disability of the right hand attributable to the 
service connected injury has not been demonstrated.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for a disability of 
the right shoulder and hand have been met; the criteria for 
an evaluation in excess of 20 percent have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5201 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In this case, the veteran was provided with preadjudication 
VCAA notice by letter dated in October 2004.  The notice 
included the type of evidence needed to substantiate the 
claims for increased evaluations.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.  Finally, the veteran was told to provide any 
evidence in his possession that pertained to the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Deficient notice on 
the effective date element is usually not prejudicial to a 
claimant.  Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. 
Mar. 22, 2007).  This decision is not setting any effective 
dates, and there has been no allegation of prejudice in the 
lack of notice on this element.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Increased Evaluation

The veteran contends that his service connected disability of 
the right shoulder and hand have increased in severity.  He 
states that his right shoulder pain has gradually increased 
with time.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
the residuals of an injury to the right shoulder and hand was 
established in a June 1983 rating decision, effective from 
March 1983.  This decision noted that the veteran had 
sustained a laceration of the right shoulder and hand in 
October 1958 as a result of an accident while he was working 
on a jeep.  The veteran had a three inch laceration of the 
right deltoid about two inches below the shoulder with no 
artery or nerve involvement.  In addition, he sustained a 
small superficial laceration on the dorsum of the right hand.  
At the time of the June 1983 rating decision, the veteran had 
healed lacerations of the right shoulder and right thumb 
without complications or sequelae.  His scars were 
asymptomatic.  The veteran's injuries were assigned a single 
zero percent evaluation under the rating code for other 
scars.  See 38 C.F.R. § 4.118, Code 7805.  

The evaluation for the veteran's disability was increased to 
the current 10 percent rating in a December 1983 rating 
decision.  This was based on recent findings of pain and some 
limitation in the range of motion of the right shoulder, as 
well as some complaints of pain and swelling in the right 
index finger.  As the rating code did not contain an exact 
diagnosis for the veteran's disability, a rating was assigned 
by analogy to the rating code for impairment of the clavicle 
or scapula.  38 C.F.R. §§ 4.20, 4.71a, Code 5203.  The 
February 2005 rating decision on appeal has continued to 
evaluate the veteran's disability by analogy to this rating 
code.  

The RO has evaluated the veteran's right shoulder disability 
under Diagnostic Code 5203, for impairment of the clavicle or 
scapula.  Malunion of the clavicle or scapula is evaluated as 
10 percent disabling for either arm.  Nonunion without loose 
movement is also evaluated as 10 percent disabling for either 
arm.  Nonunion with loose movement is evaluated as 20 percent 
disabling.  Dislocation of the clavicle or scapula is also 
evaluated as 20 percent disabling for either arm.  This 
rating code also provides that the disability may be rated on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Code 5203. 

Other rating codes for consideration include the rating code 
for limitation of motion of the arm.  Limitation of motion of 
the arm to shoulder level merits a 20 percent evaluation.  
Limitation of motion of the arm to midway between side and 
shoulder level is evaluated as 30 percent for the major arm 
and 20 percent for the minor arm.  Limitation of motion to 25 
degrees from the side is evaluated as 40 percent for the 
major arm and 30 percent for the minor arm.  38 C.F.R. 
§ 4.71a, Code 5201.  

Moderate deformity of the humerus is also evaluated as 20 
percent disabling.  Marked deformity or dislocations with 
frequent episodes of guarding on the major side warrants a 30 
percent rating; and evaluations from 50 to 80 percent are 
provided for fibrous union, nonunion or loss of the head of 
the humerus, respectively.  38 C.F.R. § 4.71a, Code 5202. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

A November 1997 VA examination notes that the veteran is 
right handed.  

The current evidence for consideration included VA treatment 
records dated from 1997 to 2003.  While these records do not 
show any specific findings regarding the right shoulder or 
right hand, they do note that the veteran has full mobility, 
and that he is able to perform all his activities of daily 
living.  

The veteran was also afforded a VA examination of his joints 
in November 2004.  He reported chronic right shoulder pain on 
and off since the 1950s.  He indicated that the pain had 
increased over time.  Currently the veteran reported 
intermittent sharp pain in the right shoulder.  On average, 
this pain was a six to seven on a scale of 10, but it was 
increased with overhead activities.  In addition, the veteran 
reported right palm pain around the middle portion of the 
fourth metacarpal bones.  This pain was aggravated by flexion 
of the third and fourth fingers.  The veteran was retired 
from the postal service and was noted to be independent in 
his activities of daily living, but he experienced increased 
pain following repetitive use and flare-ups.  

On examination, there was no deformity of the right shoulder, 
and no erythema.  The veteran had 95 degrees of active 
forward flexion, associated with pain from 85 to 95 degrees, 
and active abduction from zero to 90 degrees associated with 
pain from 80 to 90 degrees.  There was no tenderness to 
palpation over the right shoulder, and a negative impingement 
sign.  Rotator cuff strength was good.  On examination of the 
hand, there was thickening of the soft tissue over the middle 
portion of the fourth metacarpal bone region, which caused 
pain in the palm when flexed.  Pain was also associated with 
right fourth finger flexion and extension.  This pain was 
localized in the middle palm around the middle portion of the 
fourth metacarpal bone area.  The impression included right 
shoulder osteoarthritis, and right hand Dupuytren's 
contracture.  However, an X-ray study of the right shoulder 
failed to confirm arthritis, but instead noted calcific 
tendonitis.  

In a January 2005 addendum to the November 2004 report, the 
examiner noted that there was increased shoulder pain 
following five repetitive range of motion movements.  There 
was also increased pain over the right middle palm after 
repetitive fourth finger flexion and extension.  

Analysis.  

The normal range of motion of the shoulder is 180 degrees of 
forward flexion and 180 degrees of abduction, with 90 degrees 
being shoulder level for each movement.  See 38 C.F.R. 
§ 4.71a, Plate I.  The most recent examination showed that 
the veteran could raise his arm slightly above shoulder 
level, but that functional factors, namely pain, came into 
play at 80 degrees, or slightly before shoulder level.  
Therefore, as the veteran's right shoulder disability limits 
the range of motion of his arm to shoulder level, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, Code 
5201.  

The Board has considered entitlement to an evaluation greater 
than 20 percent for the veteran's right shoulder disability, 
but this is not supported by the evidence.  

The evidence does not indicate that the range of motion of 
the right arm is limited to midway between the side and 
shoulder level.  Although the January 2005 addendum noted 
increased pain with repetitive motion, the November 2004 
examination had previously stated that the pain did not begin 
until 80 or 85 degrees.  The examiner noted good rotator cuff 
strength, and there was no evidence of instability or 
incoordination.  This range of motion more closely 
approximates shoulder level (90 degrees) than midway between 
shoulder level and the side (45 degrees); therefore, an 
evaluation in excess of 20 percent under the rating code for 
limitation of motion of the arm cannot be awarded.  38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Code 5201.  

There have been no reports of recent shoulder dislocation, as 
would warrant an evaluation greater than 20 percent under 
these rating codes.  38 C.F.R. § 4.71a, Codes 5202, 5203.  In 
this regard, the examination noted that there was no 
impingement of the right shoulder, and that the rotator cuff 
strength was good.  

Diagnostic studies did not show fibrous union, nonunion or 
loss of the humeral head.  The most recent examiner found no 
shoulder deformity; therefore an increased would not be 
warranted on the basis of marked deformity, and the veteran 
does not otherwise meet the criteria for an evaluation in 
excess of 20 percent under Diagnostic Code 5202.

The Board must conclude that there is no basis for an 
evaluation greater than 20 percent for the veteran's right 
shoulder disability.  

While separate evaluations could be provided for painful 
scars, there have been no recent reports of painful scars.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board has also considered whether or not the veteran's 
right hand injury should be evaluated separate from the right 
shoulder disability.  38 C.F.R. § 4.25.  A separate 
evaluation for residuals of the laceration of the right hand 
is not warranted.  A review of the claims folder indicates 
that the service connected laceration of the right hand was a 
superficial injury located on the dorsum of the right thumb.  
However, the only current symptoms involving the veteran's 
right hand are located at the right fourth finger.  There 
were no residual symptoms at the point of the veteran's 
injury.  Furthermore, the impression regarding the right hand 
was Dupuytren's contracture.  The November 1997 VA 
examination also includes a diagnosis of Dupuytren's 
contracture, but the examiner specifically opined that this 
was not related to the service connected laceration of the 
right hand.  In short, as there is no evidence that the 
veteran has any residual right hand symptoms that can be 
attributed to his service connected disability, entitlement 
to a separate evaluation is not warranted.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown, inasmuch as 
the veteran is retired, and the veteran's disability has not 
required any periods of recent hospitalization.  Referral for 
extraschedular consideration is not warranted.

As just discussed the preponderance of the evidence is 
against an evaluation in excess of 20 percent.  Reasonable 
doubt has been resolved in the veteran's favor, where 
applicable to grant the 20 percent rating.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7, 4.21.


ORDER

Entitlement to a 20 percent evaluation for a disability of 
the right shoulder and hand is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


